DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in a case of a crosswise direction being a direction orthogonal to a vertical direction and an axial direction of the swing shaft, the adjustment mechanism that can fix the swing shaft to the frame member at the plurality of the positions which are different in the crosswise direction (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai US 5,451,043 (“Arai”).
Regarding claim 1, Arai disclosed a sheet feeding apparatus comprising: 
a sheet supporting portion (5) configured to support a sheet; 
a rotary feeding (1) member configured to feed the sheet supported on the sheet supporting portion; 
a rotary separation member (8) configured to abut on the rotary feeding member and form a separation nip in which the sheet is conveyed with separating from another sheet; 
a support member (115) configured to support a rotation shaft of the rotary separation member (see at least Figure 12); 

an urging member (2) configured to urge the rotary separation member toward the rotary feeding member; 
a frame member (7) comprising a first support portion (one side of 7) configured to fix a first end portion of the swing shaft and a second support portion configured to movably support a second end portion of the swing shaft (the other side of 7); and 
an adjustment mechanism comprising a long hole formed in the second support portion (see the first paragraph of column 12) and a fixing member (see the region around the member 9 in Figure 5) configured to fix the second end portion of the swing shaft to the frame member, wherein the second end portion of the swing shaft can be fixed at a plurality of positions to the second support portion with the fixing member (since it can be rotated, furthermore, it can be rotated then fixed as well).  
Regarding claim 2, Arai disclosed the adjustment mechanism can fix the swing shaft at the plurality of the positions where angles between a first imaginary line and a second imaginary line are different, the first imaginary line being an imaginary line connecting a rotation center of the rotary feeding member and a rotation center of the rotary separation member in a cross-section perpendicular to the swing shaft at the separation nip, the second imaginary line being an imaginary line connecting the rotation center of the rotary separation member and an axial center of the swing shaft in the cross-section perpendicular to the swing shaft at the separation nip (the different angles can be seen comparing Figures 13 and 14).  

Regarding claim 5, Arai disclosed the adjustment mechanism can fix the swing shaft to the frame member at the plurality of the positions which are different in a vertical direction (see the first paragraph of column 12 referencing the U shaped arm 7).  
 	Regarding claim 7, Arai disclosed an image forming apparatus comprising: the sheet feeding apparatus according to claim 1 as mentioned above; and an image forming unit to form an image on the sheet fed by the sheet feeding apparatus (see at least column 1, line 11).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658